Citation Nr: 1316898	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  10-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of frostbite. 

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for peripheral vascular insufficiency. 

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for varicose veins. 

4.  Entitlement to service connection for residuals of frostbite.

5.  Entitlement to service connection for peripheral vascular insufficiency. 

6.  Entitlement to service connection for varicose veins. 

7.  Entitlement to service connection for a hernia. 

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1955 to September 1957.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2011 rating decisions of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for a hearing at the RO on November 24, 2010.  A few weeks before the hearing in November 2010, the Veteran submitted a statement withdrawing his request for a hearing.  The Board will therefore proceed with a decision in this case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issues of entitlement to service connection for residuals of frostbite, peripheral vascular insufficiency, and varicose veins, as well as the claims for service connection for a hernia and psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The claims for service connection for residuals of frostbite, peripheral vascular insufficiency, and varicose veins were initially denied by the RO in an unappealed September 2002 rating decision. 

2.  The evidence received since the September 2002 rating decision relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for service connection for residuals of frostbite is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  New and material evidence has been received and the claim for service connection for peripheral vascular insufficiency is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  New and material evidence has been received and the claim for service connection for varicose veins is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Veteran's claims for entitlement to service connection for residuals of frostbite, peripheral vascular insufficiency, and varicose veins were initially denied in an unappealed September 2002 rating decision.  The RO found that the record did not establish the presence of a current disability resulting from the Veteran's claimed in-service frostbite.  Additionally, the RO concluded that the evidence did not demonstrate a nexus between the Veteran's peripheral vascular insufficiency, varicose veins, and active duty service.  The Veteran did not appeal the September 2002 denial of the claims and the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence received since the September 2002 denial of the claims includes an April 2009 letter from a private physician describing the Veteran's current disabilities including neuropathy of the lower extremities due to frostbite, peripheral vascular insufficiency, and varicose veins.  The private doctor also provided a nexus linking all of the Veteran's conditions to cold weather injuries incurred during active duty service.  The Board finds that this evidence is new as it was not previously considered and is also material as it relates to previously unestablished facts in the claim-the presence of current frostbite residuals and a link between the vascular condition and varicose veins and active service.  Thus, the April 2009 medical statement is sufficient to reopen the claims for entitlement to service connection.  

Given the favorable nature of the Board's decision to reopen the claims, the Board concludes that further discussion of the new and material claims-with respect to VA's duties to notify and assist-is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for residuals of frostbite is granted. 

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for peripheral vascular insufficiency is granted.  

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for varicose veins is granted.  


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the Veteran's claims for entitlement to service connection.  Initially, the Board notes that the Veteran's claims file has been rebuilt and does not contain any service treatment records.  In such situations, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Upon remand, the Veteran should be contacted and asked to complete National Archives (NA) Form 13055, Request for Information Needed to Reconstruct Medical Data.  If the form is completed, the AOJ should take all necessary steps to obtain records of treatment described by the Veteran. 

Additionally, a November 2010 letter from the Veteran's private psychiatrist identifies several other health care providers who have treated the Veteran's claimed psychiatric disorder.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran should be contacted and asked to identify all private providers who have treated the disabilities on appeal.  VA should then make efforts to obtain treatment records from all providers identified by the Veteran.  

The record also indicates that the Veteran has received treatment for the disabilities on appeal at the San Juan VA Medical Center (VAMC).  The Veteran's complete records from this facility must also be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran should also be provided VA examinations to determine the nature and etiology of the disabilities on appeal.  As noted above, the Veteran's service treatment records are not of record.  However, the Veteran has identified several injuries during service to account for his claimed disabilities and he is competent to report symptoms and injuries during service.  Furthermore, the record contains competent evidence of the claimed disabilities and evidence from the Veteran's physicians indicating that they may be associated with events that occurred during active duty service.  VA examinations and medical opinions are therefore required by the duty to assist.  

Finally, the Veteran contends that he has PTSD as a result of a sexual assault that occurred during active military service.  VA has a heightened burden of notification when the Veteran claims service connection for PTSD based upon personal assault.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  Such notice must be provided while the case is in remand status.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran notice informing him that he may submit alternative forms of evidence, other than service records, to corroborate his account of an in-service assault and suggest potential sources for such evidence. The letter should also notify him that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor.

2.  Contact the Veteran and ask that he complete NA Form 13055.  He should provide as much detail as possible regarding his active duty service in San Diego and his claimed frostbite injuries, to include his full unit designation, the name and location of any facility in which he was treated for cold weather injuries, the dates and length of his treatment, and any other information that may assist VA in locating relevant medical records. 

If adequate information is received, forward it to the National Personnel Records Center (NPRC) and/or the U.S. Army Joint Services Records Research Center (JSRRC) so that a search of alternative sources can be undertaken.  If the Veteran is able to identify the facility at which he was treated for cold weather injuries, a request should also be made of those facilities for any records of his treatment.

3.  Also provide the Veteran with medical release forms and request that he execute them to authorize VA to obtain medical treatment records from any private health care providers who have treated the disabilities on appeal.  The Veteran should also be specifically asked to provide releases for Drs. Lopez, Coira, Nieves, and Gonzalez (the physicians identified in the November 2010 letter from his psychiatrist). 

4.  Obtain records of treatment from all identified private facilities.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request they provide the outstanding evidence.

5.  Obtain the Veteran's complete records from the San Juan VAMC.  Associate these records with the Veteran's paper or virtual claims file.  All efforts to obtain the Veteran's records must be documented in the claims file. 

6.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of the claimed residuals of frostbite, peripheral vascular insufficiency, and varicose veins.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review.

After physically examining the Veteran and reviewing the claims file, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that any identified disabilities of the lower extremities are etiologically related to active duty service, to include the Veteran's reports of frostbite.  

For the purposes of this examination, the examiner should assume that the Veteran's history regarding frostbite during service in the late 1950s is true. 

7.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of the claimed hernia.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review.

After physically examining the Veteran and reviewing the claims file, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present hernia is etiologically related to any incident of active duty service.  

8.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of any acquired psychiatric disorders.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review.

The examiner must confirm the existence of any acquired psychiatric disorders, making specific findings regarding the existence of PTSD and any depressive and anxiety disorders.

The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that any currently diagnosed psychiatric disorders are etiologically related to any incident of the Veteran's active duty service, to include his reports of military sexual trauma.  

A full rationale for all medical opinions must be provided. 

9.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC), before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


